Pee Cueiam,
If, as the plaintiff admitted upon cross-examination, he was told by the secretary, in the conversation between them on the street car, that he must send his policy down to have the indorsement put on it, he had no right to assume that the secretary would take any action in his behalf in the matter until that was done. To be more explicit, he had no right to assume that the secretary would treat the chance conversation referred to as equivalent to the formal application contemplated by condition 29 of the policy, and would bring it before the board of directors for their approval or disapproval. It is true the policy .does not declare, in so many words, that the application referred to must be in writing, and we do not put our decision upon that ground, but upon the ground that what the plaintiff said to the secretary was not a compliance with the condition either as to what must be contained in the application or as to the persons to whom the application must be made. The secretary said nothing to the plaintiff to mislead him; he rather put him on his guard. As the matter was left at the end of their conversation, there is no ground for natural inference or legal presumption that the information then communicated to the secretary was by him communicated to the board (who alone had authority to act in the premises), and that the subsequent assessments were imposed by the company with knowledge of the additional insurance. Therefore, the court was right in entering judgment for the defendant. This conclusion is so well sustained by the clear and satisfactory opinion of the learned judge of the common pleas as to render further discussion by us unnecessary.
Judgment affirmed.